DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-10 in the reply filed on 11/9/2022 is acknowledged.  The restriction is made final herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1, 5-10 are considered eligible subject matter.  Claim 1 is a device claim with structural elements that are more than a generic computer, i.e. light source unit, image capture unit, measurement unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over unpatentable over U.S. Patent Application Publication NO. 20200124410 (Haugen et al) in view of U.S. Patent Application Publication No. 20180026419 (Hirose et al).
Regarding claim 1, Haugen et al discloses a three-dimensional measurement device (fig. 26, fig. 11a) comprising: one or a plurality of light source units (fig. 11a, item 352, 354, fig. 26, item 1502) configured to irradiate an object (fig. 11a, item 368) to be measured with measurement light having a predetermined pattern (fig. 11a, items 360, 362, page 2, paragraph 38, page 6, paragraph 83); one or a plurality of image capture units (fig. 11a, item 356, fig. 26, item 1504) configured to capture an image of the object to be measured (page 6, paragraph 84) which is irradiated with the measurement light (fig. 11a, item 362, 360); and a measurement unit (fig. 22, item 1550) configured to measure a three-dimensional shape of the object to be measured on the basis of results of image capture performed by the image capture units (page 6, paragraphs 84, 85) wherein the light source units are constituted by a surface emitting optical phase profilometer (page 6, paragraph 84) of M. point oscillation, i.e. the oscillation of a sinusoid of a fringe, M being the points of the peak of the sinusoid (page 2, paragraph 40).
Haugen et al does not disclose expressly the light source units are S-iPM laser.
Hirose et al discloses a light projection system/ source unit is a S-iPM laser (page 1, paragraph 3).
Haugen et al and Hirose et al are combinable because they are from the same field of endeavor, i.e. pattern projection.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an S-iPM laser.
The suggestion/motivation for doing so would have been to provide a more robust system by reducing noise.
Therefore, it would have been obvious to combine the device of Haugen et al with the laser of Hirose et al to obtain the invention as specified in claim 1.
Regarding claim 5, Haugen et al discloses a plurality of the light source units (fig. 11a, item 352, 354, fig. 26, item 1502); and a single image capture unit (fig. 11a, item 356, fig. 26, item 1504), wherein the predetermined pattern of the measurement light is a gray code pattern, and the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a triangulation method using the gray code pattern (page 6, paragraph 84, page 10, paragraph 126, page 2, paragraph 40).  

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haugen et al in view of Hirose et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20140064603 (Zhang et al).
Regarding claim 6, Haugen et al (as modified by Hirose et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Haugen et al further discloses a plurality of the light source units (fig. 11a, item 352, 354, fig. 26, item 1502); and a single image capture unit (fig. 11a, item 356, fig. 26, item 1504), and the predetermined pattern of the measurement light is a sinusoidal stripe pattern (page 2, paragraph 40).
Haugen et al (as modified by Hirose et al) does not disclose expressly and the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a phase shift method using the sinusoidal stripe pattern.  
Zhang et al discloses the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a phase shift method using the sinusoidal stripe pattern (page 4, paragraph 46 fig 1c).  
Haugen et al (as modified by Hirose et al) & Zhang et al are combinable because they are from the same field of endeavor, i.e. projecting sinusoidal stripe pattern for 3D measurement.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a phase shift method.
The suggestion/motivation for doing so would have been to provide a more robust system by using known 3D measurement algorithms.
Therefore, it would have been obvious to combine Haugen et al (as modified by Hirose et al) with Zhang et al to obtain the invention as specified in claim 6.
Regarding claim 7, Zhang et al discloses the plurality of light source units output sinusoidal stripe patterns having different periods from each other (page 6, paragraph 79).  
Regarding claim 10, Haugen et al further discloses a plurality of the light source units (fig. 11a, item 352, 354, fig. 26, item 1502); and a single image capture unit (fig. 11a, item 356, fig. 26, item 1504), and  the predetermined pattern of the measurement light is a sinusoidal stripe pattern (page 2, paragraph 40) and a gray code pattern (page 10, paragraph 126),  and the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a triangulation method using the gray code pattern (page 6, paragraph 84).  Zhang et al discloses the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a phase shift method using the sinusoidal stripe pattern (page 4, paragraph 46 fig 1c).  

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haugen et al in view of Hirose et al, as applied to claim 1 above, and further in view of U.S. Patent NO. 8532340 (Kruglick).
Regarding claim 8, Haugen et al (as modified by Hirose et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Haugen et al further discloses a plurality of the light source units (fig. 11a, item 352, 354, fig. 26, item 1502); and a single image capture unit (fig. 11a, item 356, fig. 26, item 1504) and the predetermined pattern of the measurement light is a sinusoidal stripe pattern (page 2, paragraph 40).
Haugen et al (as modified by Hirose et al) does not disclose expressly the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a sampling moire method using the sinusoidal pattern.
Kruglick discloses the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a sampling moire method using the sinusoidal stripe pattern (col. 5, lines 55-col. 6, line 58).
Haugen et al (as modified by Hirose et al) & Kruglick are combinable because they are from the same field of endeavor, i.e. 3D shape imaging using projections.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a moire method.
The suggestion/motivation for doing so would have been to provide a more robust system by considering texture.
Therefore, it would have been obvious to combine Haugen et al (as modified by Hirose et al) with Kruglick to obtain the invention as specified in claim 8.

Claim 9 rejected under 35 U.S.C. 103(a) as being unpatentable over Haugen et al in view of Hirose et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20160109575 (Oggier et al).
Regarding claim 9, Haugen et al (as modified by Hirose et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Haugen et al further discloses a plurality of the light source units (fig. 11a, item 352, 354, fig. 26, item 1502); and a single image capture unit (fig. 11a, item 356, fig. 26, item 1504).
Haugen et al (as modified by Hirose et al) does not disclose expressly the predetermined pattern of the measurement light is a superimposition pattern obtained by superimposing a sinusoidal stripe pattern on a random dot pattern, and the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a phase shift method using the superimposition pattern.
Oggier et al discloses the predetermined pattern of the measurement light is a superimposition pattern obtained by superimposing a sinusoidal stripe pattern on a random dot pattern (page 6, paragraph 58), and the measurement unit measures the three-dimensional shape of the object to be measured on the basis of a phase shift method using the superimposition pattern (page 2, paragraph 23, page 4, paragraph 53).
Haugen et al (as modified by Hirose et al) & Oggier et al are combinable because they are from the same field of endeavor, i.e. 3D projection measurement systems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the superimposed pattern.
The suggestion/motivation for doing so would have been to provide a more robust system by having illumination patterns not cancel each other out.
Therefore, it would have been obvious to combine Haugen et al (as modified by Hirose et al) with Oggier et al to obtain the invention as specified in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/18/2022